Citation Nr: 1048269	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  06-34 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Des 
Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim for service 
connection for major depression.

2.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim for a left 
leg/ankle disorder.

3.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim for lower back 
pain.

4.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim for a stomach 
condition.

5.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim for a hiatal 
hernia.

6.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim for residuals of 
a left hand injury.

7.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim for service 
connection for migraines, claimed as bad headaches.

8.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim for service 
connection for posttraumatic stress disorder (PTSD).  

9.  Entitlement to service connection for internal hemorrhoids.

10.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the above-
referenced RO.

In addition, the Veteran has submitted additional argument and 
evidence since the issuance of the most recent supplemental 
statement of the case (SSOC) in July 2010.  A waiver of initial 
agency of original jurisdiction review was not received.  
However, the evidence in this instance consists of post-service 
treatment records, which pertain to non-service connected cardiac 
and dental disabilities and are without any relevant or material 
bearing on the outcome of the issues currently on appeal and thus 
do not preclude a decision by the Board at this time.  Therefore, 
no additional action in this case is needed.  38 C.F.R. 
§ 20.1304(c) (2010).  

Originally, the Veteran's appeal included the issues of 
entitlement to service connection for tinnitus and hearing loss.  
In an October 2006 rating decision, the RO granted service 
connection for tinnitus and in a May 2010 rating decision service 
connection was established for hearing loss.  As a result, these 
issues are moot, and no longer before the Board.  Therefore, 
consideration herein is limited to the issues listed on the first 
page of the present decision.


FINDINGS OF FACT

1.  In May 2010, prior to the promulgation of a decision in the 
current appeal, the Veteran indicated in a written statement that 
he no longer wished to pursue the issues of entitlement to 
service connection for hemorrhoids and a dental condition as well 
as whether new and material evidence had been received to reopen 
claims of service connection for major depression, a left 
leg/ankle condition, lower back pain, a stomach condition, a 
hiatal hernia and left hand injury residuals.

2.  An original claim for service connection for migraines and 
for PTSD was denied by the RO in an April 2002 rating decision 
and not appealed.  

3.  The evidence received since the April 2002 decision does not 
raise a reasonable possibility of substantiating the claims for 
service connection for migraines.  




4.  The evidence received since the April 2002 decision raises a 
reasonable possibility of substantiating the claim for service 
connection for PTSD.  

5.  Competent evidence of a diagnosis of PTSD resulting from a 
confirmed in-service stressor or from fear of hostile military 
activity during the Veteran's Vietnam service is not of record.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal in 
the claims for entitlement to service connection for hemorrhoids 
and a dental condition and whether new and material evidence had 
been received to reopen claims of service connection for major 
depression, a left leg/ankle condition, lower back pain, a 
stomach condition, a hiatal hernia and residuals of a left hand 
injury have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2010).

2.  The April 2002 rating action that, in pertinent part, denied 
service connection for migraines and PTSD, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

3.  New and material evidence has not been received sufficient to 
reopen the claim for service connection for migraines.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  New and material evidence has been received sufficient to 
reopen the claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  PTSD was not incurred in active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204.  When a veteran does so, the withdrawal effectively 
creates a situation in which an allegation of error of fact or 
law no longer exists.  In such an instance, the Board does not 
have jurisdiction to review the appeal, and a dismissal is then 
appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In May 2010, the Veteran submitted a statement requesting a 
withdrawal of his appeal for entitlement to service connection 
for hemorrhoids and a dental condition as well as whether new and 
material evidence had been received to reopen claims of service 
connection for major depression, a left leg/ankle condition, 
lower back pain, a stomach condition, a hiatal hernia and left 
hand injury residuals.  In view of his expressed desire, the 
Board finds that further action with regard to these particular 
issues is not appropriate.  

Accordingly, the Board does not have jurisdiction to review these 
claims and they must, therefore, be dismissed, without prejudice.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204(b),(c).

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in May 2005, the RO informed the Veteran of its 
duty to assist him in substantiating his claims under the VCAA, 
and the effect of this duty upon his PTSD and headaches claims.  
The May 2005 letter informed him of what constituted new and 
material evidence to reopen the previously denied unappealed 
migraines and PTSD claims.  He was informed that evidence is new 
if it is submitted to the VA for the first time and that material 
evidence must pertain to the reason the claim was previously 
denied.  This correspondence also met the specificity required 
under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran 
was advised of the exact reason for the previous denial and the 
evidence needed to reopen the claim for service connection.  In 
addition, a March 2006 letter informed him of how disability 
ratings and effective dates are assigned, if service connection 
were to be granted.  See Dingess v. Nicholson, supra.  

Further, as will be discussed in further detail in the following 
decision, the Board finds that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for PTSD has been received.  The May 2005 
correspondence provided the Veteran with the criteria necessary 
to support the de novo issue of entitlement to service connection 
for PTSD.  

The Veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his migraine and PTSD claims.  
Relevant in-service and post-service treatment reports are of 
record and the Veteran was afforded VA examinations in 2001, 2009 
and 2010.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Board finds that the VA examinations are more than adequate, 
as they reflect a full review of all medical evidence of record, 
are supported by sufficient detail, and refer to specific 
documents and medical history as well as the Veteran's service 
history to support the conclusions reached.  

However VA need not conduct an examination or obtain a medical 
opinion with respect to the issue of whether new and material 
evidence has been received to reopen the previously denied 
migraines claim because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the Board finds that there is no basis to 
find that a remand for an examination is required.  

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claims under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  

III.  Law and Analysis - Migraine Headaches

The RO originally denied the claim of service connection for bad 
headaches in April 2002 on the basis that there was no evidence 
that the claimed headaches had their onset during service or were 
otherwise related to service.  

The Veteran did not appeal the decision and it is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2010).  In 2005, he filed an informal claim, seeking to 
reopen the matter.  

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Since, the Veteran's most recent request to reopen his claim was 
filed in 2005, the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the appeal 
will be decided under the current version of section 3.156(a), as 
is outlined below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant.  38 C.F.R. 
§ 3.156(a).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The RO's current denial in this case is predicated upon the fact 
that new and material evidence has not been submitted to reopen 
the claim.  Thus, any "new" evidence would have to contribute 
toward substantiating the contention that a current headache 
disorder was incurred in or aggravated by service.  

The evidence of record at the time of the last prior final denial 
of service connection for migraines (in April 2002), consisted of 
service treatment records (STRs), which are entirely negative for 
headache complaints or symptomatology.  The claims folder is 
devoid of any treatment records or other medical documents unti1 
a March 2001 VA outpatient treatment report, 31 years later.  
This treatment record shows the Veteran was evaluated for 
subjective complaints of weekly headaches associated with a 
history of chronic depression.  While the examiner confirmed a 
diagnosis of migraine headaches, he did not provide an 
etiological opinion or otherwise show that they were related to 
service.  

Evidence received since the April 2002 rating decision includes 
VA outpatient treatment records dated from 2001 to 2010 and 
testimony from a personal hearing held in November 2008.  The 
treatment records show ongoing evaluation of the Veteran's 
various current medical conditions, with no specific mention of 
headache complaints.  That is, none of the newly-received 
evidence is pertinent to the question of whether the Veteran has 
a current headache disorder related to his military service, 
(which is the pivotal issue underlying the claim for service 
connection).  Thus, it does not relate to unestablished facts 
needed to substantiate the claim and cannot raise a reasonable 
possibility of substantiating the issue.  

To the extent that the Veteran has offered testimony and lay 
statements in an attempt to establish service connection, the 
Board notes that such evidence essentially constitutes 
reiterations of his assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  In any event, as the Veteran has not been 
shown to be a medical expert, he is not qualified to express an 
opinion regarding medical causation, and any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these reasons, 
the Veteran's unsupported assertions, even if new, cannot serve 
as a predicate to reopen the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Accordingly, the Board finds that new and material evidence has 
not been received with regard to the Veteran's claim for service 
connection for migraines.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

IV.  Law and Analysis - PTSD

The RO originally denied the claim of service connection for PTSD 
in April 2002 on the basis that there was no evidence of a 
verified stressor.  As the laws and regulations pertinent to new 
and material claims were discussed in the prior portion of this 
decision, the Board will not reiterate those laws and regulations 
here.  Rather, the Board will proceed to adjudicate the new and 
material aspect of the Veteran's PTSD claim.  

In this regard, the Board notes that additional evidence received 
since the April 2002 denial of service connection for PTSD 
includes a June 2010 report in which a Joint Services Records 
Research Center (JSRRC) Coordinator explained that the JSRRC 
confirmed approximately 5 rocket and/or mortar attacks that hit 
the DaNang Naval Support Activity between April and December 1969 
when the Veteran was stationed there.  Thus, according to the 
June 2010 report, the Veteran's participation in combat was 
conceded.  See October 2005 letter from the U.S. Army & Joint 
Services Records Research Center.  

The Board finds that this additional evidence is new and 
material, as it provides relevant evidence not previously of 
record-including evidence of the Veteran's now conceded exposure 
to combat during his service in the Republic of Vietnam.  
Accordingly, the Board finds that new and material evidence has 
been received with regard to the Veteran's claim for service 
connection for PTSD.  To this extent, the Veteran's appeal is 
granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board will now proceed to address the underlying matter of 
entitlement to service connection for PTSD.  In this regard, the 
Board notes that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the 
record must contain the following:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  The 
Court of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the DSM-IV.  
Cohen, supra.  According to the current criteria, a diagnosis of 
PTSD requires exposure to a traumatic event, or stressor.  A 
stressor involves exposure to a traumatic event in which the 
person experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or others, 
and the person's response involved intense fear, helplessness, or 
horror.  The sufficiency of a stressor is a medical 
determination, and the occurrence of a claimed stressor is an 
adjudicatory determination.  Id.

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. §§ 1154(b); 38 
C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a non-
combat veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  A medical 
opinion diagnosing PTSD does not suffice to verify the occurrence 
of the claimed in-service stressors.  Cohen v. Brown, supra, at 
142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The VA regulation at 38 C.F.R. 3.304(f) has recently been amended 
in order to liberalize the requirement of verification or 
corroboration of a veteran's claimed in-service stressor events 
in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. 
Reg. 39,843-852 (July 13, 2010).  

The Board notes the issuance of the amended 38 C.F.R. 
§ 3.304(f)(3) relaxes the evidentiary standard for establishing 
in-service stressors in claims for PTSD.  This revision adds to 
the types of PTSD claims that VA will accept through credible lay 
testimony alone as being sufficient to establish occurrence of an 
in-service stressor without undertaking other development to 
verify the Veteran's account.  The primary effect of the 
amendment of 38 C.F.R. § 3.304(f) is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity" and provided that the claimed 
stressor(s) is(are) consistent with the places, types, and 
circumstances of the Veteran's service.  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  The amendment to the regulation is effective, in 
pertinent part, for all claims pending at the Board on July 13, 
2010.  

Here, the Veteran asserts that service connection is warranted 
for PTSD because of traumatic experiences during his service in 
Vietnam.  In support of this contention, and included in the 
claims folder, are his statements and service personnel records 
reflecting his military occupation specialty (MOS) as a fireman 
apprentice and that he was awarded the Navy Unit Commendation, 
Vietnam Service Medal, and Vietnam Campaign Medal.  

In various statements submitted with his claim, the Veteran 
identified the primary event that he considers to be the 
precipitating causes of his PTSD.  Specifically, he injured his 
ankle, foot and left side during a mortar attack while in DaNang 
in December 1969.  He was subsequently transferred to a naval 
hospital in Japan for treatment of his wounds.  He was 
recommended for a Purple Heart for being hurt in the field, but 
was not awarded it.  He also indicated that he performed combat 
duties and was involved in or subject to daily rocket/mortar 
attacks as well as sniper attacks.  The Veteran also elaborated 
upon these incidents in an August 2008 statement and during a 
November 2008 RO hearing.  

The record also contains evidence favorable to the claim in the 
form of a June 2001 VA PTSD assessment in which the examiner 
concluded that the Veteran endorsed symptoms consistent with a 
diagnosis of PTSD.  At that time, the Veteran reported he 
sustained a broken foot, cracked pelvic bone, and shrapnel wounds 
when he was injected into the air from an incoming explosive.  He 
was stressed with the memory and constant reminders from his 
physical pain.  He also reported feeling stressed with his 
financial situation.  

Earlier records show that during a psychological consultation in 
April 2001, the Veteran stated that he was a Navy Seal and that 
his duties primarily involved working river patrols on a variety 
of different crafts.  He stated that typically he was dropped off 
to do reconnaissance missions at particular areas and would 
report back to base camp to relay intelligence information.  He 
served around Chu Lai, Hue, and Dong Ho, but his primary base was 
at the beach in DaNang.  The key traumatic event for the Veteran 
occurred when an incoming rocket was fired and exploded 
immediately under him as he disembarking from a craft.  He was 
hurled through the air receiving multiple injuries from the 
explosion and was evacuated out of the area.  He recalled 
engaging in multiple firefights with the enemy and that on one 
occasion he was struck with shrapnel in the left hand and head.  
He also described being exposed to fellow servicemen with fatal 
injuries, including a situation in which a friend died after 
bleeding out from a stomach wound.  

During psychological testing, the examiner noted some of the 
Veteran's responses produced a cluster of validity scales that 
brought into question whether or not the profile was valid.  His 
scores on several different validity scale indicators were 
consistent with individuals who may either be malingering, 
clearly psychotic, exaggerating, or willfully misrepresenting 
symptoms.  Nonetheless, the examiner noted that the test results 
suggested the Veteran was experiencing PTSD symptoms associated 
with combat-related experiences in Vietnam.  

A subsequent October 2009 VA examination report reflects a 
continuing diagnosis of PTSD.  The Veteran reported experiencing 
significant combat-related trauma while in Vietnam, including an 
explosion that blew him off his position on to the beach.  He 
noted that he was hit in the left hand between the thumb and 
first finger with a piece of steel.  He was also exposed to about 
300 rocket or mortar attacks at DaNang.

The Veteran's service records, however, present a somewhat 
different picture of his military service.  STRs show that in 
early December 1969, the Veteran sustained a twisting injury to 
his left ankle while coming down a ramp off the ship.  At that 
time there was no mention of any other injuries.  In fact, there 
is a complete absence of any objective evidence, in the remaining 
STRs or elsewhere, of the Veteran receiving multiple fractures or 
shrapnel wounds and no indication that the records are incomplete 
or inaccurate.  See Curry v. Brown, 7 Vet. App. 59 (1994) [a 
veteran's version of events from past may be of limited 
credibility and probative value in the absence of medical records 
showing treatment for the claimed disorder].  

Also, in October 2005, the U.S. Army and Joint Services Records 
Research Center (JSRRC) (then known as the U.S. Armed Services 
Center for Unit Records Research (CURR) submitted an extract from 
the US Naval Support Activity (NAVSUPPACT), DaNang, Command 
History in 1969, which confirmed several mortar and/or rocket 
attacks between May 1969 and September 1969, but not for the 
month December.  Also enclosed was a Vietnam Casualty Detail 
Report documenting several non-hostile deaths.

In June 2010, the JSRRC, reviewed service personnel records 
noting that in April 1969 the Veteran was transferred to Vietnam 
and assigned to the US NAVSUPPACT, DaNang as a fireman.  However 
his stressor that he received multiple injuries, including a 
broken left leg, a broken foot, and a cracked pelvis, as a result 
of an explosion in Hue in December 1969 is not supported by the 
evidence.  Instead these records show he was treated for a left 
ankle sprain, which was noted to be a noncombat injury.  The 
Veteran's statements that he was a Navy Seal and worked on river 
boat patrols is also not supported by his military personnel file 
and there is no indication that he was recommended for the Purple 
Heart.  

In addition, the Veteran's contention that there were servicemen 
that had fatal injuries as a result of rocket/mortar attacks at 
DaNang was disputed by the previous JSRRC report showing only 
non-hostile deaths during the Veteran's time at the NAVSUPPACT, 
DaNang.  Likewise, the stressor that the Veteran was exposed to 
daily rocket/mortar attacks is also not supported by the 
evidence.  Instead, according to the previous 2005 JSRRC report, 
there were only about five such attacks at the DaNang NAVSUPPACT.  
As a result specific incidents involving enemy attacks directed 
at locations where the Veteran was stationed were considered 
verified and his participation in combat was conceded based on 
these five rocket and/or mortar attacks at the NAVSUPPACT in 
DaNang.  

The Board agrees with conceding the in-service stressor of five 
rocket/mortar attacks at the NAVSUPPACT in DaNang.  That 
notwithstanding, the threshold inquiry is whether the file 
contains a proper diagnosis of PTSD in accordance with the DSM- 
IV.  As a medical diagnosis is a specifically enumerated 
requirement under 38 C.F.R. § 3.304(f), PTSD is not a condition 
for which a lay diagnosis of PTSD may be accepted as evidence of 
currently manifested disability.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009).  Rather, the diagnosis must be 
the result of either the Veteran's confirmed in-service stressor 
(which, here, has been described as his having been exposed to 
approximately five rocket and/or mortar attacks at the NAVSUPPACT 
in DaNang between April and December 1969) or the Veteran's fear 
of such enemy attacks during his active duty in the Republic of 
Vietnam (pursuant to the new regulations).  

In July 2010, the Veteran was referred for additional VA 
examination for purpose of determining whether the evidence 
supported a diagnosis of PTSD and to address the regulatory 
changes which became effective on July 13, 2010 permitting the 
Veteran's lay testimony alone to establish the occurrence of the 
claimed in-service stressor.  At that time the examiner reviewed 
the claims file in its entirety, took a detailed history of the 
Veteran's military service, in-service stressors, and post-
service symptoms and complaints.  Psychological testing was 
requested by the examiner for several reasons, one of which was 
to address inconsistencies in the Veteran's statements during 
prior psychological evaluations regarding his MOS/ duties during 
service of which there was no objective medical evidence and the 
questionable validity of prior psychological test results from a 
2001 evaluation.  

Following psychological testing, the examiner found that the 
clinical elevations for Axis I Disorders were in the areas of 
anxiety disorder specific and most common with a diagnosis of 
generalized anxiety disorder.  The Veteran's scale measuring PTSD 
was within normal limits and thus was not consistent with a level 
of PTSD symptomatology that was clinically significant.  While 
the Veteran contends that he was injured during a rocket/mortar 
attack during combat operations, this does not meet the "A" 
criteria for PTSD as the incident was not confirmed or verified.  
Moreover, the Veteran denied any other rocket/mortar attacks as 
traumatizing to him and when queried for other stressors did not 
complain of any other specific rocket or mortar attacks.  Instead 
he stated that just the general sense of fear of being in country 
and the feeling one could come under attack was traumatizing.  
The examiner noted the Veteran also did not meet the "A" 
criteria of PTSD as there was no actual threatened death or 
serious threat to the physical integrity of self.  He concluded 
there was no diagnosis of PTSD related to the stressor 
information at all so it could not be related to military 
service.  The clinical impression was dysthymia and generalized 
anxiety disorder, neither of which were related to or aggravated 
by service.  

An addendum VA opinion was obtained in order to address 
inadequacies in the July 2010 opinion.  The examiner noted the 
regulations for PTSD had changed by eliminating the corroborating 
evidence of the claimed stressor if it is related to the 
Veteran's fear of hostile military or terrorist activity.  In 
that regard he noted the Veteran's stressor was now adequate to 
meet part of the "A" criteria.  Nonetheless, the examiner 
concluded that the Veteran did not exhibit military-related PTSD 
per the assessment via CAPS (Clinician Administered PTSD Scale); 
the oral administration of PCL-M, (Psychopathic Checklist-
Military); and objective psychometric evidence on MCMI-III 
(Million Clinical Multiaxial Inventory), where his PTSD scale was 
not clinically elevated and was within normal limits.  The 
examiner's previous diagnoses and opinions remained the same.

As noted previously, the record contains evidence favorable to 
the Veteran's claim in the 2001 VA treatment records, which 
contain PTSD diagnoses.  Considered in isolation, this evidence 
could be construed as supporting his contention that he has a 
current diagnosis.  However to the extent that the diagnoses were 
based on a belief that as a Navy Seal the Veteran sustained 
combat injuries during a mortar attack in December 1969 and was 
recommended for a Purple Heart, the examiners who made such 
diagnoses relied on an inaccurate factual premise and their 
opinions are not entitled to great weight.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432-33 (2006) (finding that reliance 
on a veteran's statements renders a medical opinion incredible 
only if the Board rejects the statements of a veteran); see also 
Reonal v. Brown, 5 Vet. App. 458 (1993) (a diagnosis and 
purported relationship to service is only as good and credible as 
the history on which it is predicated) and Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrence(s) described).  
Accordingly, these uncorroborated stressors cannot serve as the 
basis for a diagnosis of PTSD in this case.

In addition, the VA examiner in 2010 concluded that the Veteran's 
symptoms did not meet the clinical level for PTSD.  Here, the VA 
examiner reviewed the complete claims file and was able to fully 
consider and comment upon all the evidence currently of record in 
expressing his diagnostic opinion.  In rendering his opinion, the 
examiner referred to the confirmed stressors, but determined that 
the Veteran did not have enough current symptoms to endorse a 
PTSD diagnosis in regards to these incidents.  Moreover, 
extensive psychological testing undertaken for the express 
purpose of clarifying the diagnostic picture did not yield a 
diagnosis of PTSD, but rather was consistent with dysthymia and 
anxiety disorders.  In reaching this decision, the examiner also 
considered the Veteran's fear of hostile military activity as a 
result of his Vietnam service.  

In summary, the Veteran's claim for PTSD is implausible because 
there is no credible medical diagnosis of this condition 
specifically associated with his confirmed stressor or with his 
fear of hostile military activity as a result of his Vietnam 
service.  In reaching this conclusion, the Board has not 
overlooked the Veteran's contentions, his complaints to 
healthcare providers, or his November 2008 hearing testimony.  
Although he is competent to describe his service history in terms 
of the events said to have happened to him, and readily 
observable conditions (such as mortar/rocket attacks, and acute 
injuries).  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  

Here, the Veteran's contentions are not statements merely about 
symptomatology, an observable medical condition, or a 
contemporaneous medical diagnosis, but rather clearly fall within 
the realm of requiring medical expertise, which he simply does 
not have.  See Barr supra, (lay testimony is competent to 
establish the presence of observable symptomatology that is not 
medical in nature).  Therefore, his opinion, to the extent it is 
to be accorded some probative value, is far outweighed by the 
evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Accordingly, the Board concludes, based on this evidentiary 
posture, that the preponderance of the evidence is against the 
claim for service connection for PTSD.  There is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

The claim as to whether new and material evidence has been 
received sufficient to reopen the previously denied claim for 
service connection for major depression is dismissed without 
prejudice.

The claim as to whether new and material evidence has been 
received sufficient to reopen the previously denied claim for 
service connection for a left leg/ankle disorder is dismissed 
without prejudice.

The claim as to whether new and material evidence has been 
received sufficient to reopen the previously denied claim for 
service connection for lower back pain is dismissed without 
prejudice.

The claim as to whether new and material evidence has been 
received sufficient to reopen the previously denied claim for 
service connection for a stomach condition is dismissed without 
prejudice.

The claim as to whether new and material evidence has been 
received sufficient to reopen the previously denied claim for 
service connection for a hiatal hernia is dismissed without 
prejudice.

The claim as to whether new and material evidence has been 
received sufficient to reopen the previously denied claim for 
service connection for residuals of a left hand injury is 
dismissed without prejudice.

New and material evidence not having been received, the claim to 
reopen the issue of entitlement to service connection for 
migraines, claimed as bad headaches is denied.  

New and material evidence having been received, the claim to 
reopen the issue of entitlement to service connection for PTSD is 
granted to this extent only.  

Service connection for PTSD is denied.

The claim for service connection for internal hemorrhoids is 
dismissed without prejudice.  

The claim for service connection for a dental condition is 
dismissed without prejudice.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


